Citation Nr: 0110753	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant timely perfected her appeal of the June 
1998 rating decision that denied service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from November 1941 to July 1942 
and from March 1945 to May 1946.  He died in September 1980.  
The appellant is the veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant originally requested a Travel Board hearing in 
an October 1999 statement.  Although the RO appeared to 
schedule the appellant for a personal hearing before a local 
hearing officer, the appellant indicated in January 2000 that 
she would be unable to attend any hearings due to illness.  
Therefore, the hearing request is considered withdrawn.  

By letter dated in December 2000, the Board asked the 
appellant to clarify her desire for representation for her 
appeal.  In February 2001, the Board received a completed VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in favor of the American Defenders 
of Bataan and Corregidor.  The form had the appellant's 
thumbprint and signatures from two witnesses.  However, about 
two weeks later in February 2001, the Board received a letter 
from the appellant indicating that she did not want a 
representative and that she did not complete the 
representation form provided.  The Board construes the 
appellant's letter as a revocation of representation.  See 
38 C.F.R. § 20.607 (2000).  Therefore, the appellant is not 
currently represented.  


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO notified the appellant of that 
decision by letter dated in July 1998.  

2.  Following receipt of the appellant's notice of 
disagreement, the RO issued the appellant a statement of the 
case in September 1999.  
3.  In October 1999, the RO received correspondence from the 
appellant indicating that she had received the statement of 
the case, that she was preparing her appeal, and that she 
wished to have a hearing to present testimony regarding her 
own observations of the veteran's illness.  

4.  By letter dated in February 2000, the RO informed the 
appellant that she had failed to perfect her appeal within 
the appeal period.    

5.  The RO received a VA Form 9 from the appellant in April 
2000.  

6.  Correspondence received from the appellant in October 
1999 is properly accepted as a substantive appeal in lieu of 
a VA Form 9, Appeal to Board of Veterans' Appeals.   


CONCLUSION OF LAW

The appellant timely perfected an appeal of the June 1998 
rating decision that denied service connection for the cause 
of the veteran's death.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.30(a), 20.200, 20.202, 
20.302(b), 20.303 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

As discussed below, in this particular appeal, the law and 
not the evidence is dispositive, such that additional 
assistance in obtaining evidence is not necessary at this 
time.  Moreover, the RO has fully notified the appellant of 
the basis for its decision in the February 2000 letter and 
the April 2000 statement of the case.  In addition, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In this case, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death in a June 
1998 rating decision.  It notified the appellant of that 
decision by letter dated in July 1998.  The RO received the 
appellant's notice of disagreement in February 1999 and 
issued the appellant a statement of the case in September 
1999.  

In correspondence received in October 1999, the appellant 
indicated that she had received the statement of the case, 
that she was preparing her appeal, and that she wished to 
have a hearing to present testimony regarding her own 
observations of the veteran's illness that resulted in his 
death, which was the basis for her claim.    

By letter dated in February 2000, the RO informed the 
appellant that she had failed to perfect her appeal within 
the appeal period.  The RO received a VA Form 9 from the 
appellant in April 2000.  

Analysis

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2000).  

After receipt of a notice of disagreement, the RO will send 
the claimant a statement of the case to his latest address of 
record, with a separate copy provided for his representative, 
if any.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.30(a).

A substantive appeal is timely if it is received within one 
year of the date the claimant was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303. 

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) and (5); 38 C.F.R. § 
20.202.  

Upon a review of the October 1999 correspondence, the Board 
finds that the appellant stated that she received the 
statement of the case, expressed a desire to continue her 
appeal, and indicated that she wanted to present testimony as 
to her observations of the illness that caused the veteran's 
death.  The Board also observes that, according to evidence 
in the claims folder, the appellant is elderly and ill.  She 
apparently does not write; all of her correspondence is 
marked by her thumbprint and the signatures of two witnesses.  
It is unclear if she is able to read without assistance.  To 
the extent that the October 1999 correspondence may not 
satisfy all requirements for a substantive appeal, the Board 
is unsure that strict adherence to technicalities serves any 
purpose in this particular instance.  Therefore, the Board 
finds that, liberally construed and under these specific 
circumstances, the October 1999 correspondence substantially 
fulfills the requirement for a substantive appeal as set 
forth in VA law and regulation.  38 U.S.C.A. § 7105(d)(3) and 
(5); 38 C.F.R. § 20.202.  Thus, the appellant timely 
perfected her appeal of the June 1998 rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.   


ORDER

The appellant timely perfected an appeal of the June 1998 
rating decision.  The appeal is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

